Exhibit 10-1

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT IN COMPLIANCE WITH, OR PURSUANT TO AN EXEMPTION FROM, THE
REQUIREMENTS OF SUCH ACT OR SUCH LAWS.

 

BRAIN SCIENTIFIC INC.

 

NON-CONVERTIBLE PROMISSORY NOTE

 

Principal Amount: $20,000

Issue Date: 2/21/2020

 

Brain Scientific Inc., a Nevada corporation (the “Company”), for value received,
hereby promises to pay to ProudLiving, LLC or its permitted assigns or
successors (the “Holder”), the principal amount of Twenty Thousand Dollars
($20,000) (the “Principal Amount”), without demand, on the Maturity Date (as
hereinafter defined). This Note shall bear interest at a fixed rate of twelve
percent (12%) per annum, beginning on the Issue Date. Interest shall be computed
based on a 360-day year of twelve 30-day months and shall be payable quarterly.
Payment of all principal and interest due shall be in such coin or currency of
the United States of America as shall be legal tender for the payment of public
and private debts at the time of payment.

 

This Note is a non-convertible promissory note referred to in that certain
Subscription Agreement dated as of the date hereof (the “Subscription
Agreement”).

 

1. DEFINITIONS.

 

1.1 Definitions. The terms defined in this Section 1 whenever used in this Note
shall have the respective meanings hereinafter specified.

 

“Applicable Laws” means any and all applicable foreign, federal, state and local
statutes, laws, regulations, ordinances, policies, and rules or common law
(whether now existing or hereafter enacted or promulgated), of any and all
governmental authorities, agencies, departments, commissions, boards, courts, or
instrumentalities of the United States, any state of the United States, any
other nation, or any political subdivision of the United States, any state of
the United States or any other nation, and all applicable judicial and
administrative, regulatory or judicial decrees, judgments and orders, including
common law rules and determinations.

 

“Event of Default” shall have the meaning set forth in Section 6.1.

 

“Holder” or “Holders” means the person named above or any Person who shall
thereafter become a recordholder of this Note in accordance with the terms
hereof.

 

“Issue Date” means the issue date stated above.

 

“Maturity Date” shall mean July 1, 2020.

 



 

 

 

“Note” means this Non-Convertible Note, as amended, modified or restated.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, joint venture, unincorporated organization or any
government, governmental department or agency or political subdivision thereof.

 

2. GENERAL PROVISIONS.

 

2.1 Loss, Theft, Destruction of Note. Upon receipt of evidence satisfactory to
the Company of the loss, theft, destruction or mutilation of this Note and, in
the case of any such loss, theft or destruction, upon receipt of indemnity or
security reasonably satisfactory to the Company, or, in the case of any such
mutilation, upon surrender and cancellation of this Note, the Company will make
and deliver, in lieu of such lost, stolen, destroyed or mutilated Note, a new
Note of like tenor and unpaid principal amount dated as of the date hereof. This
Note shall be held and owned upon the express condition that the provisions of
this Section 2.1 are exclusive with respect to the replacement of a mutilated,
destroyed, lost or stolen Note and shall preclude any and all other rights and
remedies notwithstanding any law or statute existing or hereafter enacted to the
contrary with respect to the replacement of negotiable instruments or other
securities without their surrender.

 

2.2 Prepayment; Redemption. This Note may be prepaid by the Company in whole or
in part, except with the prior written consent of the Holder.

 

3. STATUS; RESTRICTIONS ON TRANSFER.

 

3.1 Status of Note. This Note is a direct, general and unconditional obligation
of the Company, and constitutes a valid and legally binding obligation of the
Company, enforceable in accordance with its terms subject, as to enforcement, to
bankruptcy, insolvency, reorganization and other similar laws of general
applicability relating to or affecting creditors’ rights and to general
principles of equity. This Note does not confer upon the Holder any right to
vote or to consent or to receive notice as a stockholder of the Company, as
such, in respect of any matters whatsoever, or any other rights or liabilities
as a stockholder, prior to conversion hereof into Conversion Shares.

 

3.2 Restrictions on Transferability. This Note has not been registered under the
Securities Act of 1933, as amended, or under any state securities or so-called
“blue sky laws,” and may not be offered, sold, transferred, hypothecated or
otherwise assigned except (a) pursuant to a registration statement with respect
to such securities which is effective under the Act or (b) upon receipt from
counsel satisfactory to the Company of an opinion, which opinion is satisfactory
in form and substance to the Company, to the effect that such securities may be
offered, sold, transferred, hypothecated or otherwise assigned (i) pursuant to
an available exemption from registration under the Act and (ii) in accordance
with all applicable state securities and so-called “blue sky laws.” The Holder
agrees to be bound by such restrictions on transfer. The Holder further consents
that the certificates representing the Conversion Shares that may be issued with
respect to this Note may bear a restrictive legend to such effect. In addition,
this Note shall be subject to the restrictions on transfer set forth in Article
III of the Subscription Agreement.

 



2

 

 

4. COVENANTS. In addition to the other covenants and agreements of the Company
set forth in this Note, the Company covenants and agrees that so long as this
Note shall be outstanding:

 

4.1 Payment of Note. The Company will punctually, according to the terms hereof,
within ten (10) days after the Maturity Date, pay or cause to be paid all
amounts due under this Note.

 

4.2 Notice of Default. If any one or more events occur which constitute or
which, with the giving of notice or the lapse of time or both, would constitute
an Event of Default or if the Holder shall demand payment or take any other
action permitted upon the occurrence of any such Event of Default, the Company
will forthwith give notice to the Holder, specifying the nature and status of
the Event of Default or other event or of such demand or action, as the case may
be.

 

4.3 Compliance with Laws. The Company will comply in all material respects with
all Applicable Laws, except where the necessity of compliance therewith is
contested in good faith by appropriate proceedings.

 

4.4 Use of Proceeds. The Company shall use the proceeds of this Note for general
working capital.

 

5. REMEDIES.

 

5.1 Events of Default. “Event of Default” wherever used herein means any one of
the following events:

 

(a) Default in the due and punctual payment of the principal of, or any other
amount owing in respect of (including interest), this Note when and as the same
shall become due and payable, subject to a ten (10) day cure period;

 

(b) Default in the performance or observance of any covenant or agreement of the
Company in this Note (other than a covenant or agreement a default in the
performance of which is specifically provided for elsewhere in this Section 5.1)
or any Senior Indebtedness, and the continuance of such default for a period of
10 days after there has been given to the Company by the Holder a written notice
specifying such default and requiring it to be remedied;

 

(c) The entry of a decree or order by a court having jurisdiction adjudging the
Company as bankrupt or insolvent; or approving as properly filed a petition
seeking reorganization, arrangement, adjustment or composition of or in respect
of the Company under the Federal Bankruptcy Code or any other applicable federal
or state law, or appointing a receiver, liquidator, assignee, trustee or
sequestrator (or other similar official) of the Company or of any substantial
part of its property, or ordering the winding-up or liquidation of its affairs,
and the continuance of any such decree or order unstayed and in effect for a
period of 60 calendar days;

 

(d) The institution by the Company of proceedings to be adjudicated as bankrupt
or insolvent, or the consent by it to the institution of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization or relief under the Federal Bankruptcy Code or
any other applicable federal or state law, or the consent by it to the filing of
any such petition or to the appointment of a receiver, liquidator, assignee,
trustee or sequestrator (or other similar official) of the Company or of any
substantial part of its property, or the making by it of an assignment for the
benefit of creditors;

 



3

 

 

(e) The Company seeks the appointment of a statutory manager or proposes in
writing or makes a general assignment or an arrangement or composition with or
for the benefit of its creditors or any group or class thereof or files a
petition for suspension of payments or other relief of debtors or a moratorium
or statutory management is agreed or declared in respect of or affecting all or
any material part of the indebtedness of the Company; or

 

(f) It becomes unlawful for the Company to perform or comply with its
obligations under this Note.

 

5.2 Effects of Default. If an Event of Default occurs and is continuing, then
and in every such case the Holder may declare this Note to be due and payable
immediately, by a notice in writing to the Company, and upon any such
declaration, the Company shall pay to the Holder the outstanding principal
amount of this Note plus all accrued and unpaid interest through the date the
Note is paid in full.

 

5.3 Remedies Not Waived; Exercise of Remedies. No course of dealing between the
Company and the Holder or any delay in exercising any rights hereunder shall
operate as a waiver by the Holder. No failure or delay by the Holder in
exercising any right, power or privilege under this Note shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by Applicable Law.

 

6. SUBORDINATION.

 

6.1 The Company agrees and the Holder, by acceptance of this Note, agrees,
expressly for the benefit of the present and future holders of Senior
Indebtedness (as defined below), that, except as otherwise provided herein, upon
(a) an event of default under any Senior Indebtedness (as defined below), or (b)
any dissolution, winding up or liquidation of the Company, whether or not in
bankruptcy, insolvency or receivership proceedings, the Company shall not pay,
and the Holder shall not be entitled to receive, any amount in respect of the
principal and interest of such Note unless and until the Senior Indebtedness
shall have been paid or otherwise discharged. For purposes of this Note, “Senior
Indebtedness” shall mean, unless expressly subordinated to or made on a parity
with the amounts due under this Note, the principal of (and premium, if any),
unpaid interest on and amounts reimbursable, fees, expenses, costs of
enforcement and other amounts due in connection with, indebtedness for borrowed
money of the Company, to banks, insurance companies, commercial finance lenders,
leasing or equipment financing institutions or other regulated lending
institutions (excluding any indebtedness convertible into equity securities of
the Company). Upon (i) an event of default under any Senior Indebtedness, or
(ii) any dissolution, winding up or liquidation of the Company, any payment or
distribution of assets of the Company, which the Holder would be entitled to
receive in respect of the Note but for the provisions hereof, shall be paid by
the liquidating trustee or agent or other person making such payment or
distribution directly to the holders of Senior Indebtedness ratably according to
the aggregate amounts remaining unpaid on Senior Indebtedness after giving
effect to any concurrent payment or distribution to the holders of Senior
Indebtedness. Subject to the payment in full of the Senior Indebtedness and
until this Note is paid in full, the Holder shall be subrogated to the rights of
the holders of the Senior Indebtedness (to the extent of payments or
distributions previously made to the holders of Senior Indebtedness pursuant to
this Section 7.1 to receive payments or distributions of assets of the Company
applicable to the Senior Indebtedness).

 



4

 

 

6.2 Nothing in this Section 6 is intended to impair, as between the Company, its
creditors (other than the holders of Senior Indebtedness) and the Holder, the
unconditional and absolute obligation of the Company to pay the principal of and
interest on this Note or affect the relative rights of the Holder and the other
creditors of the Company, other than the holders of Senior Indebtedness. Nothing
in this Note shall prevent the Holder from exercising all remedies otherwise
permitted by applicable law upon default under the Note, subject to the rights,
if any, of the holders of Senior Indebtedness in respect to cash, property or
securities of the Company received upon the exercise of any such remedy.

 

7. MISCELLANEOUS.

 

7.1 Severability. If any provision of this Note shall be held to be invalid or
unenforceable, in whole or in part, neither the validity nor the enforceability
of the remainder hereof shall in any way be affected.

 

7.2 Notice. Where this Note provides for notice of any event, such notice shall
be given (unless otherwise herein expressly provided) in writing and either (a)
delivered personally, (b) sent by certified, registered or express mail, postage
prepaid or (c) sent by facsimile or other electronic transmission, and shall be
deemed given when so delivered personally, sent by facsimile or other electronic
transmission (confirmed in writing) or mailed. Notices shall be addressed, if to
Holder, to its address as provided in the Subscription Agreement or, if to the
Company, to its principal office.

 

7.3 Governing Law. This Note shall be governed by, and construed in accordance
with, the laws of the State of New York (without giving effect to any conflicts
or choice of law provisions that would cause the application of the domestic
substantive laws of any other jurisdiction).

 

7.4 Forum. The Holder and the Company hereby agree that any dispute which may
arise out of or in connection with this Note shall be adjudicated before a court
of competent jurisdiction in the State of New York and they hereby submit to the
exclusive jurisdiction of the federal or state courts of the State of New York,
as well as to the jurisdiction of all courts to which an appeal may be taken
from such courts, with respect to any action or legal proceeding commenced by
either of them and hereby irrevocably waive any objection they now or hereafter
may have respecting the venue of any such action or proceeding brought in such a
court or respecting the fact that such court is an inconvenient forum.

 



5

 

 

7.5 Headings. The headings of the Articles and Sections of this Note are
inserted for convenience only and do not constitute a part of this Note.

 

7.6 Amendments. This Note may be amended or waived only with the written consent
of the Company and the Holder.

 

7.7 No Recourse Against Others. The obligations of the Company under this Note
are solely obligations of the Company and no officer, employee or stockholder
shall be liable for any failure by the Company to pay amounts on this Note when
due or perform any other obligation.

 

7.8 Assignment; Binding Effect. This Note may be assigned by the Company without
the prior written consent of the Holder. This Note shall be binding upon and
inure to the benefit of both parties hereto and their respective permitted
successors and assigns.

 

Signature on The Following Page

 



6

 

 

In Witness Whereof, the Company has caused this Note to be signed by its duly
authorized officer on the date hereinabove written.

 

 

Brain Scientific Inc.         By: /s/ Boris Goldstein   Name: Boris Goldstein  
Title: Chairman of the Board

 

 

 

 

 



Signature Page to Non-Convertible Promissory Note

 

 



 

 